Citation Nr: 1442271	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), located in Philadelphia, Pennsylvania.  In that rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.

In April 2012, the Board reopened the previously denied claim based on new and material evidence and remanded the underlying matter to the RO (via the Appeals Management Center (AMC)) for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts that his current bilateral hearing loss is the result of his exposed to significant noise exposure during service and related to a head injury during service.  

In April 2012, the Board previously remanded the matter to the RO (via the AMC) in order to afford the Veteran with a new VA audiology examination in order to obtain a medical opinion on the nature and etiology of his claimed hearing loss.  In particular, the VA examiner was instructed to provide such medical opinions based of a review of all the lay and medical evidence of record.  

Notably, in the report of an April 2012 VA audiology examination, the VA examiner noted that the Veteran's service treatment records were not currently associated with the claims folder and unavailable for review.  Instead, the VA examiner noted that a previous January 2005 VA examination report recorded that both the Veteran's 1969 enlistment and 1971 separation examination reports revealed findings of hearing within normal.  However, the actual audiometric results from 1969 and 1971 were not recorded in the January 2005 VA examination report.  The Veteran's service treatment records have since been re-associated with the claims folders and arrangements should be made for the April 2012 VA examiner to provide addendum medical statement after a review the Veteran's service treatment records.  

Also, the Board notes that at the time of the April 2012 VA audiology examination, the VA examiner was unable to provide a diagnosis of the nature of Veteran's bilateral hearing loss due to unreliable and inconsistent test responses, and the VA examiner was ultimately unable to provide opinions regarding the etiology of the Veteran's claimed bilateral hearing loss.  The record shows that similar unreliable and inconsistent audiometric test results were noted in a January 2005 VA examination report as well as a March 2005 VA audiology treatment record.  There is nothing in the record which reflects that the invalid testing was in any way due to the actions of the VA clinician or the equipment.  Given the Veteran's history of invalid audiometric test results, the Board does not find that providing him with another VA examination would be useful at this time.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-way street). 

The record does, however, contain the report of an August 2004 private audiology report in which the audiometric results do demonstrate that the Veteran has bilateral hearing loss disability as defined by VA regulations.  Pertinently, the results of the August 2004 private report were not discussed by the April 2012 VA examiner in determining the etiology of the Veteran's bilateral hearing loss.  In the requested addendum medical statement, the VA examiner should also discuss the August 2004 private audiometric findings in conjunction with whether the evidence of record demonstrates that the Veteran's hearing loss is related to his period of service, to include his in-service noise exposure and head injury.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims folder to be returned to the April 2012 VA examiner, or another appropriate specialist if unavailable, in order to provide an addendum medical statement based on a review of the claims folder, to include the Veteran's service treatment records as well as the August 2004 private audiometric results that reveal findings of bilateral hearing loss disability as defined by VA regulations.  The VA examiner should specifically note a review of these documents in the addendum medical statement. 

Based on a review of all lay and medical evidence of record, the examiner is should address the following: 

A).  Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current bilateral hearing loss had an onset during his period of service, or is otherwise a result of his military service, to include the reported noise exposure therein and/or the traumatic head injury incurred in May 1971. 

In answering the foregoing, the examiner should consider the Veteran's military occupational specialty as a light weapons infantryman during service and his competent report of being exposed to significant noise exposure during service. 

The examiner should also note that, even if disabling hearing loss is not demonstrated at separation from service, service connection may be established for a current hearing disability if the evidence shows that the current disability is causally related to service. 

B).  Is it at least as likely as not that the Veteran current has bilateral hearing loss that is proximately due to or a result of service-connected tinnitus. 

C).  Is it at least as likely as not that the Veteran's current bilateral hearing loss is aggravated by service-connected tinnitus. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale.  If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

2.  Upon completion of the above-requested development, the RO/AMC should readjudicate the claim on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



